





INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM


Effective June 3, 2019


1.
Purpose



The Compensation Committee (the “Committee”) of the Board of Directors of
Infrastructure and Energy Alternatives, Inc., Delaware corporation (the
“Company”) has determined that it is desirable to maintain an annual incentive
compensation program (the “Program”). The purposes of the program include: (1)
encouraging excellence and high levels of performance, (2) emphasizing safety as
a key goal of the Company, (3) recognizing the contributions of key employees to
the overall profitability and safety of the Company, and (3) encouraging key
employees in the Company to cooperate, share information and work together as a
team for the overall benefit of the Company and its shareholders. 


2.
Participation



The Committee will determine employees eligible to participate in the Program
(“Participants”), and reserves the right to review and change the class of
eligible employees at any time. Participants will be designated to the following
classes based upon their position with the Company and its subsidiaries: (a)
Executive Management, (b) Corporate Management, (c) Business Unit and Operating
Company Executives, and (d) Operating Company Eligible Employees.
 
3.
Eligibility



A.Employment/Participation Level


Except in the case of death, disability or retirement, as set forth below,
Participants must be employed in good standing at the time the awards are paid,
and must have been continuously employed in a designated position for a period
of nine months prior to the end of the fiscal year to be eligible to participate
in the Program. Base salary for purposes of the Program shall include regular
compensation only, and shall not include bonus award payments and any other
miscellaneous payments that might be treated as income to the employee. Bonuses
shall prorated based on start date as determined by executive management on a
case by case basis.


B.Death, Disability and Retirement


If a Participant terminates employment with the Company during the fiscal year
prior to December 31 for any reason or as a result of death, disability or
retirement, or the Company terminates such Participant during the fiscal year
prior to December 31 for any reason such employee will not be eligible to
participate in the Program or be entitled to any award hereunder.


C.Military Service


If a Participant is on qualified military leave of absence during part or all of
the fiscal year, such Participant will be eligible to participate in the Program
if such Participant would have been otherwise eligible to participate. Such
Participant’s base salary for purposes of determining any bonus award will be
the Participant’s base salary that would have been paid had the Participant not
been on military leave.


D.Extraordinary Circumstances







--------------------------------------------------------------------------------





Extraordinary circumstances will be subject to review by the Committee.


4.
Determination of Award and Payment



The Committee has determined that bonus awards may be paid on the basis of one
or more of the following factors depending upon the classification of the
Participant:


A.Performance Criteria


1. Target Adjusted EBITDA


A Committee approved Company Adjusted EBITDA goal on a consolidated basis
(“Target Adjusted EBITDA”) may be used for determining the payment of a bonus
award. Adjusted EBITDA for purposes of computing the bonus awards, as set forth
herein, shall be calculated on the same basis as disclosed in the Company’s
filings with the Securities and Exchange Commission (the “SEC”). The Company’s
audited annual financial statements, on a consolidated basis, will be used to
determine whether the Target Adjusted EBITDA goal was met. Target Adjusted
EBITDA shall be calculated on a basis to include the payment of bonuses under
this plan as a deduction.


2. TRIR


The Company’s total reportable incident rate (“TRIR”) may be used for
determining the payment of a bonus award. TRIR for purposes of computing the
bonus awards, as set forth herein, shall be determined by the Committee and
approved by the Board of Directors each year. For certain Business Unit and
Operating Company Executives and Operating Company Eligible Employees, TRIR may
be calculated on the business unit division and/or operating company division as
determined by executive management in consultation with the Committee.
 
3. Gross Profit


Target gross profit on a business unit and/or operating company basis (“Target
Gross Profit”) may be used for determining the payment of a bonus award for
certain Business Unit and Operating Company Executives and Operating Company
Eligible Employees. Actual gross profit on a business unit and/or operating
company basis will be derived from components of the Company’s financial
statements, or portions thereof, as filed with the SEC and shall be determined
by executive management in consultation with the Committee.


B.Award Payments


The annual bonus award for a given fiscal year will be paid to Participants in
the Program in the year following the performance year after the outside
auditors have completed their annual audit of the Company.     
 
5.
Objectives and Formulas for Determination of the Bonus Awards  



A.Executive Management


For Participants designated as members of Executive Management, the percent of
base salary eligible to be earned as a bonus set forth in the terms of their
employment. Subject to the thresholds and maximums set forth below, eighty
percent (80%) of the potential award will be based upon achievement of Target
Adjusted EBITDA, and twenty percent (20%) of the potential award will be based
upon Company composite TRIR. Payment of the portion of the bonus payable upon
achievement of Target Adjusted EBITDA will be determined by actual Adjusted
EBITDA. The





--------------------------------------------------------------------------------





following table illustrates by example various levels of bonuses payable under
certain threshold, target and maximum amounts and other Adjusted EBITDA
assumptions:


Actual Adjusted EBITDA
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Adjusted EBITDA (threshold award)
  
50
%
100% of Target Adjusted EBITDA
  
80
%
110% of Target Adjusted EBITDA
  
100
%
125% of Target Adjusted EBITDA
  
150
%
150% of Target Adjusted EBITDA (maximum award)
  
 200
%

 
Payment of the portion of the bonus payable upon achievement of Company
composite TRIR will be determined by achievement of TRIR. The following table
illustrates by example various levels of bonuses payable under certain
threshold, target and maximum amounts and other TRIR assumptions:


 Actual Results (TRIR)
  
 
Percentage of TRIR Component Earned
1.70 (threshold)*
  
50
%
1.40
  
80
%
1.20
  
100
%
0.95
  
 150
%
0.70 (maximum)
  
200
%

* If an employee fatality occurs, the threshold is the maximum of the component
that may be earned.  


If actual Adjusted EBITDA is lower than the threshold, or the TRIR is higher
than the threshold, no amounts will be earned for the respective component. No
additional bonus will be earned if the actual Adjusted EBITDA is beyond the
maximum, or if TRIR is below the maximum earning threshold. Linear interpolation
will be used to determine amounts earned for actual Adjusted EBITDA and TRIR
between the thresholds and maximums.


B.Corporate Management


For Participants designated as members of Corporate Management, the percent of
base salary eligible to be earned as a bonus will be set in the terms of their
employment. Subject to the thresholds and maximums set forth below, eighty
percent (80%) of the potential award will be based upon achievement of Target
Adjusted EBITDA, and twenty percent (20%) of the potential award will be based
upon Company composite TRIR. Payment of the portion of the bonus payable upon
achievement of Target Adjusted EBITDA will be determined by actual Adjusted
EBITDA. The following table illustrates by example various levels of bonuses
payable under certain threshold, target and maximum amounts and other Adjusted
EBITDA assumptions:


Actual Adjusted EBITDA
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Adjusted EBITDA (threshold award)
  
50
%
100% of Target Adjusted EBITDA
  
80
%
110% of Target Adjusted EBITDA
  
100
%
120% of Target Adjusted EBITDA (maximum)
  
120
%

 
Payment of the portion of the bonus payable upon achievement of Company
composite TRIR will be determined by achievement of TRIR. The following table
illustrates by example various levels of bonuses payable under certain





--------------------------------------------------------------------------------





threshold, target and maximum amounts and other TRIR assumptions:


 Actual Results (TRIR)
  
 
Percentage of TRIR Component Earned
1.75* (threshold)
  
50
%
1.45
  
80
%
1.25
  
100
%
0.75 (maximum)
  
120
%

* If an employee fatality occurred, the threshold is the maximum of the
component that may be earned.   


If actual Adjusted EBITDA is lower than the threshold, or the TRIR is higher
than the threshold, no amounts will be earned for the respective component. No
additional bonus will be earned if the actual Adjusted EBITDA is beyond the
maximum, or if TRIR is below the maximum earning threshold. Linear interpolation
will be used to determine amounts earned for actual Adjusted EBITDA and TRIR
between the thresholds and maximums.


C.Business Unit and Operating Company Executives


For Participants designated as Business Unit and Operating Company Executives,
the percent of base salary eligible to be earned as a bonus is as determined by
the terms of their employment. Subject to the thresholds and maximums set forth
below, twenty-five percent (25%) of the potential award will be based upon
achievement of Target Adjusted EBITDA, fifty-five percent (55%) will be based
upon Target Gross Profit, and twenty percent (20%) of the potential award will
be based upon business unit and/or operating company TRIR. Payment of the
portion of the bonus payable upon achievement of Target Adjusted EBITDA will be
determined by actual Adjusted EBITDA. The following table illustrates by example
various levels of bonuses payable under certain threshold, target and maximum
amounts and other Adjusted EBITDA assumptions:


 
Actual Adjusted EBITDA
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Adjusted EBITDA (threshold award)
  
50
%
100% of Target Adjusted EBITDA
  
80
%
110% of Target Adjusted EBITDA
  
100
%
125% of Target Adjusted EBITDA (maximum)
  
150
%



Payment of the portion of the bonus payable upon achievement of Target Gross
Profit will be determined by actual business unit and/or operating unit gross
profit. The following table illustrates by example various levels of bonuses
payable under certain threshold, target and maximum amounts and other gross
profit assumptions as follows:


Actual Gross Profit
 
Percentage of Gross Profit Component Earned
90% of Target Gross Profit (threshold award)
  
50
%
100% of Target Gross Profit
  
80
%
110% of Target Gross Profit
  
100
%
125% of Target Gross Profit (maximum)
  
150
%



TRIR goals will be determined by management for each individual business unit
and/or operating company and communicated to applicable Participants. If an
employee fatality occurred, the threshold is the maximum of the TRIR component
that may be earned.





--------------------------------------------------------------------------------





 
If actual Adjusted EBITDA or actual gross profit is lower than the threshold, or
the TRIR is higher than the threshold, no amounts will be earned for the
respective component. No additional bonus will be earned if the actual Adjusted
EBITDA or actual gross profit is beyond the maximum, or if TRIR is below the
maximum earning threshold. Linear interpolation will be used to determine
amounts earned for actual Adjusted EBITDA, actual gross profit and TRIR between
the thresholds and maximums.




D.Operating Company Eligible Employees


For Participants designated as Operating Company Eligible Employees, the percent
of base salary eligible to be earned as a bonus is as determined by the terms of
their employment. Subject to the thresholds and maximums set forth below, eight
percent (80%) of the potential award will be based upon achievement of Target
Gross Profit, and twenty percent (20%) of the potential award will be based upon
business unit and/or operating company TRIR. Payment of the portion of the bonus
payable upon achievement of Target Gross Profit will be determined by actual
business unit and/or operating unit gross profit. The following table
illustrates by example various levels of bonuses payable under certain
threshold, target and maximum amounts and other gross profit assumptions as
follows:


Actual Gross Profit
 
Percentage of Gross Profit Component Earned
90% of Target Gross Profit (threshold award)
  
50
%
100% of Target Gross Profit
  
80
%
110% of Target Gross Profit
  
100
%
125% of Target Gross Profit (maximum)
  
120
%



TRIR goals will be determined by management for each individual business unit
and/or operating company and communicated to applicable participants. If an
employee fatality occurred, the threshold is the maximum of the component that
may be earned.
 
If actual gross profit is lower than the threshold, or the TRIR is higher than
the threshold, no amounts will be earned for the respective component. No
additional bonus will be earned if the actual gross profit is beyond the
maximum, or if TRIR is below the maximum earning threshold. Linear interpolation
will be used to determine amounts earned for actual gross profit and TRIR
between the thresholds and maximums.


E.Parameters


In the event of extraordinary operating conditions that were unforeseen or
changes in laws or accounting procedures after setting the objectives and
percentages in this Program, such circumstances will be considered by the
Compensation Committee of the Committee in making awards.
 
6.
Miscellaneous



A.Nothing in this Program shall confer upon a Participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of financial and
safety goals shall determine the extent to which Participants may receive
bonuses hereunder. In no event shall any employee be entitled to any amount
payable hereunder until such time as the amounts are paid out to employees at
the direction of management.
B.The payment made hereunder are intended to comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance thereunder (“Section 409A”), and the terms of
the Program related thereto shall be construed accordingly. Payments hereunder
that are subject to Section 409A shall not be accelerated unless permitted under
Section 409A. If a Participant who is a





--------------------------------------------------------------------------------





“specified employee” of the Company is entitled to a payment under this Program
due to his or her “separation from service” (as such terms are used in Section
409A) and such payment is subject to the Section 409A six-month payment delay
rule, then such payment shall not be made until the earlier of (1) the first
business day that is more than six months following such Participant’s
separation from service or (2) such Participant’s death.


C.The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.





